Case: 21-10192     Document: 00516044776         Page: 1     Date Filed: 10/06/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 21-10192
                                                                             FILED
                                                                       October 6, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Porter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:10-CR-206-12


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carlos Porter, federal prisoner # 42273-177, pleaded guilty to
   conspiracy to possess, with the intent to distribute, controlled substances.
   He was sentenced to, inter alia, 324 months in prison, later reduced to 210
   months, pursuant to § 404 of the First Step Act of 2018. See Pub. L. No. 115-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10192     Document: 00516044776         Page: 2    Date Filed: 10/06/2021




                                       No. 21-10192


   391 § 404, 132 Stat. 5194. Proceeding pro se, Porter challenges the district
   court’s denial of his motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i).
          Denial of a compassionate-release motion is reviewed for abuse of
   discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A
   district court may modify defendant’s sentence, after considering the
   applicable 18 U.S.C. § 3553(a) sentencing factors, if “extraordinary and
   compelling reasons warrant such a reduction”. 18 U.S.C. § 3582(c)(1)(A)(i).
          In his compassionate-release motion, Porter asserted he was at risk
   from COVID-19 because of his health conditions: kidney disease; diabetes;
   and hemoglobin disorder. Porter maintains the court failed to adequately
   consider these conditions (“the court is basically silent on those
   conditions”). The court, however, assumed Porter’s medical conditions
   provided extraordinary and compelling reasons for release and then
   considered the § 3553(a)factors.
          Along that line, Porter contends the court erred in its determinations
   under § 3553(a). The court expressly considered the § 3553(a) factors and
   concluded they weighed against Porter’s release. This disagreement with the
   court’s weighing of the § 3553(a) factors is insufficient to show abuse of
   discretion. See Chambliss, 948 F.3d at 693–94 (explaining disagreement with
   how factors are considered not sufficient ground for reversal).
          AFFIRMED.




                                         2